     Case 3:11-cv-01586-CSH Document 197 Filed 12/02/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


LEGO A/S and LEGO SYSTEMS, INC.,           :

       Plaintiffs/Counterclaim                    CIVIL ACTION
       Defendants,                                NO. 3:11-cv-1586 (CSH)

v.
BEST-LOCK CONSTRUCTION TOYS,
INC., BEST-LOCK LIMITED, HONG
KONG, and BEST-LOCK GROUP
LIMITED,

        Defendants/Counterclaim
        Plaintiffs.                               DECEMBER 2, 2019


                    MOTION TO WITHDRAW APPEARANCE


      Pursuant to Local Rule 7(e), the undersigned counsel respectfully moves

to withdraw his appearance on behalf of Defendants Best-Lock Construction

Toys, Inc., Best-Lock Limited, Hong Kong, and Best-Lock Group Limited. Good

cause exists to permit the undersigned to withdraw his appearance because

there has been an irreparable breakdown in communication between the

undersigned and the Defendants. Granting this motion should not impact the trial

date because the parties still need to conduct discovery related to the

Defendants' equitable estoppel defense and it is unclear whether the stay on

discovery has been lifted. See Orders dated 1/18/2017 and 12/21/2017 [Dkt.

Nos. 143 & 173]. Thus, the current trial date of January 21, 2020 will need to be

continued in order to allow the parties to complete discovery.

       The undersigned certifies that he has given the Defendants actual notice

of this motion. The undersigned further certifies that he has notified the
    Case 3:11-cv-01586-CSH Document 197 Filed 12/02/19 Page 2 of 3



Defendants that the failure to either engage successor counsel or file a personal

appearance may result in the granting of this motion and may result in a

dismissal or default being entered against the Defendants.

                                         DEFENDANTS/COUNTERCLAIM
                                         PLAINTIFFS - BEST-LOCK
                                         CONSTRUCTION TOYS, INC., BEST-LOCK
                                         LIMITED, HONG KONG, and BEST-LOCK
                                         GROUP LIMITED,


                                         By     /s/ Michael J. Donnelly
                                              Michael J. Donnelly - ct07974
                                              mdonnelly@murthalaw.com

                                         Murtha Cullina LLP
                                         CityPlace I - 185 Asylum Street
                                         Hartford, CT 06103-3469
                                         Telephone: 860.240.6000
                                         Facsimile: 860.240.6150
                                         Their Attorneys
     Case 3:11-cv-01586-CSH Document 197 Filed 12/02/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019 the foregoing Motion to

Withdraw Appearance was filed electronically. Notice of this filing will be sent by

e-mail to all parties by operation of the Court's electronic filing system. Parties

may access this filing through the Court's system.

        I further certify that on December 2, 2019, I sent a copy of the foregoing

via air mail to:

        Mr. Torsten Geller, CEO
        Best Lock Construction Toys, Inc.
        P.O. Box 187
        Summerland, B.C. VOH1Z0
        Canada


                                            /s/ Michael J. Donnelly
                                            Michael J. Donnelly — ct07974




1 0408627v2
